Title: To Benjamin Franklin from Le Couteulx & Cie., 6 March 1782
From: Le Couteulx & Cie.
To: Franklin, Benjamin


Monsieur
Paris le 6. Mars 1782.
Nous avons l’honneur de vous prevenir que l’on nous presente à l’acceptation cinq traites de M. Wm. Bingham de philadelphie ensemble £75 / mille, a compte du credit que M. Robert Morris a donné sur nous au dit Sieur.
Nous vous prions de nous faire scavoir si nous devons les accepter, et sil sera possible qu’a l’echeance M. Grand nous en fasse les fonds sur le credit que M. Morris nous a assigné sur lui.

Nous sommes avec Respect Monsieur Vos tres humbles et tres obeissants serviteurs
Le Couteulx
Monsieur Le Docteur franklin Ministre plenipotentiaire des etats unis de l’amerique
 
Notation: Couteulx & Co. Paris 6. Mars 1782.
